Sixth Amendment to
Receivables Sale Agreement and Waiver Agreement
 
This Sixth Amendment and Waiver Agreement (herein, the “Amendment and Waiver
Agreement”), dated as of December 30, 2008, is entered into among Crompton &
Knowles Receivables Corporation, a Delaware corporation, as Seller (the
“Seller”), Chemtura Corporation (f/k/a Crompton Corporation), a Delaware
corporation, as the initial Collection Agent (the “Initial Collection Agent”),
and, together with any successor thereto, the “Collection Agent”), The Royal
Bank of Scotland plc (as successor to ABN AMRO Bank N.V.), as agent for the
Purchaser Group to which Amsterdam is a party and the Purchasers (the “Agent”),
Calyon New York Branch (“Calyon”), as the Purchaser Agent for the Purchaser
Group to which Atlantic is a party, Wachovia Bank, National Association
(“Wachovia”), as Letter of Credit issuer (in such capacity, the “LC Issuer”) and
as Purchaser Agent for the Purchaser Group to which VFCC is a party, the other
Purchaser Agents from time to time party hereto, the related bank purchasers
party hereto (the “Related Bank Purchasers”), Amsterdam Funding Corporation
(“Amsterdam”), as a Conduit Purchaser, Atlantic Asset Securitization LLC
(“Atlantic”), as a Conduit Purchaser, Variable Funding Capital Company, LLC
(“VFCC”), as a Conduit Purchaser.
 
Witnesseth:
 
A.Reference is hereby made to that certain Fourth Amended and Restated
Receivables Sale Agreement, dated as of September 28, 2006 (as amended,
supplemented or otherwise modified through the date hereof, the “Sale
Agreement”), among the Seller, the Initial Collection Agent, the Purchaser
Agents from time to time party thereto, the Related Bank Purchasers from time to
time party thereto, the Conduit Purchasers from time to time party thereto and
the Agent.  Terms used herein and not otherwise defined herein which are defined
in the Sale Agreement or the other Transaction Documents (as defined in the Sale
Agreement) shall have the same meaning herein as defined therein.
 
B.Chemtura has in certain fiscal quarters occurring prior to September 30, 2008
not been in compliance, and for the calendar quarter ending December 31, 2008
may not be in compliance, with certain of the financial covenants (the “Credit
Agreement Defaults”) set forth in Section 5.03 of the Chemtura Credit Agreement
(as such agreement was in effect as of July 1, 2005 without regard to any
subsequent amendment, supplement, waiver or termination thereof).  As a result
of such Credit Agreement Defaults, Termination Events have previously occurred
and may in the future occur under clause (m) of the definition of “Termination
Event” contained in the Sale Agreement (collectively, together with the “Waived
Termination Events”).  In addition, to the extent of the occurrence of the
Waived Termination Events prior to September 30, 2008, the Seller should not
have been permitted to accept any additional Purchases under Section 7.2 of the
Sale Agreement and the Collection Agent is required to set aside and hold in
trust all Collections for application pursuant to Section 2.3(b) of the Sale
Agreement.  Failure to comply with such obligations would also result in
Potential Termination Events or Termination Events under the Sale Agreement.
 

--------------------------------------------------------------------------------


 
C.The Seller has requested that the Purchasers temporarily waive exercising
certain rights and remedies under the Transaction Documents under the terms and
conditions set forth herein.
 
D.In order to accommodate the Seller’s request, during and only during the
period (the “Waiver Period”) beginning on the date of this Agreement and ending
on March 30, 2009 (the “Scheduled Waiver Expiration Date”), the Agent and
Purchaser Agents (collectively, the “Waiving Parties”) are willing to
temporarily waive from exercising certain rights and remedies available solely
by reason of the Waived Termination Events on the terms, conditions, and
provisions contained in this Amendment and Waiver Agreement.
 
E.The parties hereto also desire to amend the Sale Agreement pursuant to Section
9.6 of the Sale Agreement under the terms and conditions provided herein;
 
Now, Therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.Incorporation of Recitals; Defined Terms.  Each of the Seller and the
Collection Agent acknowledges that the Recitals set forth above are true and
correct in all material respects.  The defined terms in the Recitals set forth
above are hereby incorporated into this Amendment and Waiver Agreement by
reference.  All other capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Sale Agreement.
 
2.Acknowledgment of Termination Events.  The Termination Events arising out of
Credit Agreement Defaults have occurred during certain fiscal quarters occurring
prior to September 30, 2008.  Each of the Seller and Collection Agent represents
to the Agent and Purchaser Agents that there are no Potential Termination Events
other than the Waived Termination Events.
 
3.Waiver.  Unless and until a Waiver Termination occurs, the Purchasers will
permit Reinvestment Purchases to continue during the Waiver Period and
Incremental Purchases to continue through and including February 27, 2009 in
each case in accordance with the terms of the Agreement and each Purchaser will
not exercise any other rights or remedies it may have as a result of the
occurrence of the Waived Termination Events.
 
4.Waiver Termination.  As used in this Amendment and Waiver Agreement, “Waiver
Termination” shall mean the occurrence of the Scheduled Waiver Expiration Date,
or, if earlier, the occurrence of any one or more of the following events:
(a) any Termination Event under the Sale Agreement, other than the Waived
Termination Event; (b) any failure by the Seller for any reason to comply with
any term, condition, or provision contained in this Amendment and Waiver
Agreement; (c) any representation made by the Seller in this Amendment and
Waiver Agreement proves to be incorrect or misleading in any material respect
when made; or (d) the Parent Credit Agreement Waiver (as hereinafter defined)
shall cease to be effective.  The occurrence of any Waiver Termination shall be
deemed a Termination Event under the Sale Agreement.  Upon the occurrence of a
Waiver Termination, the Waiver Period is automatically terminated without
notice, all Purchases shall cease and the Purchasers shall be entitled to
exercise all rights and remedies available to them.
 
2

--------------------------------------------------------------------------------


 
5.No Waiver and Reservation of Rights.  The Seller acknowledges and agrees that
immediately upon expiration of the Waiver Period or upon a Waiver Termination,
the Agent and the Purchasers have all of their rights and remedies with respect
to the Waived Termination Event to the same extent, and with the same force and
effect, as if this waiver had not occurred.  The Seller will not assert and
hereby forever waives any right to assert that (i) the Agent or the Purchasers
are obligated in any way to continue beyond the Waiver Period or upon a Waiver
Termination, to extend any Waiver Period, or otherwise to forbear from enforcing
their rights or remedies or (ii) that the Agent and the Purchasers are not
entitled to act on the Waived Termination Event after the occurrence of a Waiver
Termination as if such default had occurred and the Waiver Period had never
existed.  The Seller acknowledges that the Agent and the Purchasers have made no
representations as to what actions, if any, the Agent and the Purchasers will
take after the Waiver Period or upon the occurrence of any Waiver Termination, a
Potential Termination Event or Termination Event (other than a Waived
Termination Event during the Waiver Period), and the Purchasers and the Agent
must and do hereby specifically reserve any and all rights, remedies, and claims
they have (after giving effect hereto) with respect to the Waived Termination
Events and each other Potential Termination Event or Termination Event that may
occur.
 
6.Release.  FOR VALUE RECEIVED, INCLUDING WITHOUT LIMITATION, THE AGREEMENTS OF
THE PURCHASERS IN THIS AMENDMENT AND WAIVER AGREEMENT, THE SELLER HEREBY
RELEASES THE AGENT, EACH PURCHASER AGENT AND EACH PURCHASER, ITS CURRENT AND
FORMER SHAREHOLDERS, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS,
CONSULTANTS, AND PROFESSIONAL ADVISORS (COLLECTIVELY, THE “RELEASED PARTIES”) OF
AND FROM ANY AND ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, LIABILITIES, AND OTHER CLAIMS OF EVERY KIND OR NATURE
WHATSOEVER, BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, WHICH THE SELLER HAS OR
EVER HAD AGAINST THE RELEASED PARTIES FROM THE BEGINNING OF THE WORLD TO THIS
DATE, INCLUDING, WITHOUT LIMITATION, THOSE ARISING OUT OF THE AGREEMENT, AND THE
SELLER FURTHER ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, IT DOES NOT HAVE ANY
COUNTERCLAIM, SET-OFF, OR DEFENSE AGAINST THE RELEASED PARTIES, EACH OF WHICH
THE SELLER HEREBY EXPRESSLY WAIVES.
 
7.Waiving Parties Representation.  The Waiving Parties hereby represent and
warrant to the Seller and the Collection Agent that The Royal Bank of Scotland
plc has effectively assumed and/or succeeded to the right and obligations of ABN
AMRO N.V. under the Transaction Documents in accordance with terms thereof.
 
8.Amendments to the Sale Agreement.  (a)  The following covenant shall be added
as a new covenant to the end of Section 5.1:
 
“(q)(x) If the Funding Commitments are in place by December 31, 2008, by no
later than January 31, 2009, or (y) otherwise by no later than January 15, 2009,
the Seller (i) shall cause each Lock-Box Bank to transfer all of the Lock-Box
Accounts to the name of the Seller pursuant to an agreement substantially in the
form of Exhibit J hereto and, in any event, in form and substance satisfactory
to the Agent, and (ii) shall cause new Lock-Box Letters to be executed with
respect to all such Lock-Box Accounts in form and substance satisfactory to the
Agent.  As used herein, “Funding Commitments” means commitments in form and
substance satisfactory to each Purchaser Agent for a lending facility in an
amount at least equal to $100,000,000, the initial proceeds of which must be
used to refinance the Matured Aggregate Investment.”
 
3

--------------------------------------------------------------------------------


 
(b)Clause (d) of the definition of “Termination Date” appearing in Schedule I to
the Sale Agreement shall be amended by deleting the date “August 30, 2010”
appearing therein and inserting the date “March 30, 2009” in lieu thereof.
 
(c)Schedule II to the Sale Agreement is hereby amended in its entirety and as so
amended shall read as set forth on Schedule II attached hereto.
 
(d)Exhibit J attached hereto shall be incorporated into and attached to the Sale
Agreement as a new Exhibit J thereto.
 
9.Conditions Precedent. This Amendment and Waiver Agreement shall become
effective on the date that each of the following shall have been
satisfied  (with the date on which such conditions shall have been satisfied or
waived shall be referred to as the “Effective Date”) (i) the Agent shall have
received counterparts hereof executed by the Seller, the Initial Collection
Agent, each Purchaser, each Purchaser Agent and the Agent, (ii) the Seller shall
have paid to each Purchaser Agent an upfront fee equal to 50 basis points
(0.50%) on the revised Commitments of each Purchaser Group set forth on Schedule
II hereto, (iii) the Agent shall have received an executed copy of the Waiver
and Amendment No. 2 to the Amended and Restated Credit Agreement dated as of
December 30, 2008 relating to the Chemtura Credit Agreement (the “Chemtura
Credit Agreement Waiver”), and (iv) the Seller shall have paid all of the
invoiced and outstanding legal fees of Chapman and Cutler LLP, counsel to the
Agent, and all outstanding legal fees of counsel to the Purchasers as well as
any other outstanding costs and expenses of the Agent or the Purchasers owing
pursuant to the Sale Agreement, including, without limitation, the amounts owing
to Ernst & Young LLP in connection with their review of the securitization
facility.
 
10.Representations and Warranties. To induce the Agent and the Purchasers to
enter into this Amendment and Waiver Agreement, the Seller and Collection Agent
represent and warrant to the Agent and the Purchasers that after taking into
effect this Amendment and Waiver Agreement:  (a) the representations and
warranties contained in the Transaction Documents, are true and correct in all
material respects as of the date hereof (other than, in the case of Section
5.1(i) of the Purchase Agreement, any change in the financial condition of the
Parent as set forth in the consolidated financial statements of Chemtura as of
September 30, 2008 and for the nine month period then ended) with the same
effect as though made on the date hereof (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date); (b) no other Potential Termination Events, other than
the Waived Termination Events exists; (c) this Amendment and Waiver Agreement
has been duly authorized by all necessary corporate proceedings and duly
executed and delivered by each of the Seller and the Collection Agent, and the
Sale Agreement, as amended by this Amendment and Waiver Agreement, and each of
the other Transaction Documents are the legal, valid and binding obligations of
the Seller and the Collection Agent, enforceable against the Seller and the
Collection Agent in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity; and (d) no consent, approval, authorization, order,
registration or qualification with any governmental authority is required for,
and in the absence of which would adversely effect, the legal and valid
execution and delivery or performance by the Seller or the Collection Agent of
this Amendment and Waiver Agreement or the performance by the Seller or the
Collection Agent of the Sale Agreement, as amended by this Amendment and Waiver
Agreement, or any other Transaction Document to which they are a party.
 
4

--------------------------------------------------------------------------------


 
11.Counterparts.  This Amendment and Waiver Agreement may be executed in any
number of counterparts and by the different parties on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment and Waiver
Agreement.
 
12.Guarantor Consent.  By executing this Amendment, Chemtura Corporation
confirms that it is the “Guarantor” under the Limited Guaranty and that the
Limited Guaranty and Chemtura Corporation’s obligations thereunder remain in
full force and effect.
 
13.Transaction Documents Remain Effective, Miscellaneous. Except as specifically
provided above, the Sale Agreement and the other Transaction Documents and all
of the obligations of the Seller thereunder, the rights and benefits of the
Agent and Purchasers thereunder, and the security interests and other property
rights created thereby remain in full force and effect and are hereby ratified
and confirmed in all respects.  Without limiting the foregoing, the Seller
agrees to comply with all of the terms, conditions, and provisions of the
Transaction Documents as amended hereby and agreed to herein.  The execution,
delivery, and effectiveness of this Amendment and Waiver Agreement shall not
operate as a waiver of any right, power, or remedy of any Agent or any Purchaser
under the Sale Agreement or any of the other Transaction Documents, nor
constitute a waiver or modification of any provision of any of the other
Transaction Documents other than as expressly set forth herein.  Any provision
of this Amendment and Waiver Agreement held invalid, illegal, or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality, or unenforceability without affecting the
validity, legality, and enforceability of the remaining provision hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  The parties hereto hereby
acknowledge and agree that this Amendment and Waiver Agreement shall constitute
a Transaction Document for all purposes of the Sale Agreement and the other
Transaction Documents.  Unless otherwise expressly stated herein, the provisions
of this Amendment and Waiver Agreement shall survive the termination of the
Waiver Period.
 
14.Governing Law.  This Amendment and Waiver Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
be governed by the law of the State of New York.


5

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties have caused this Amendment and Waiver Agreement
to be executed and delivered by their duly authorized officers as of the date
first above written.
 

 
The Royal Bank of Scotland plc (as
successor to ABN AMRO N.V.), as Agent
and as a Committed Purchaser
            By: Greenwich Capital Markets, Inc., as agent          
 
By:
/s/ Daniel P. McGarvey       Name: Daniel P. McGarvey       Title: Managing
Director  

 

     
 
Address:
c/o ABN AMRO Bank N.V.
540 West Madison Street
27th Floor
Chicago, Illinois  60661
Attention:  Agent
Telephone:  (312) 338-3491
Telecopy:  (312) 338-0140
 

 
6

--------------------------------------------------------------------------------


 

 
Amsterdam Funding Corporation
         
 
By:
/s/ Jill A. Russo       Name: Jill A. Russo       Title: Vice President  

 

 
Address:
c/o Global Securitization Services, LLC
68 South Service Road
Suite 120
Melville, New York  11747
Attention:  Frank B. Bilotta
Telephone:  (212) 302-5151
Telecopy:  (212) 302-8767
 
With a copy to:
 
The Royal Bank of Scotland plc
Greenwich Capital Markets, Inc., as agent
c/o ABN AMRO Bank N.V.
540 West Madison Street
27th Floor
Chicago, Illinois  60661
Attention:  Amsterdam Administrator
Telephone:  (312) 338-3491
Telecopy:  (312) 338-0140
 

 
7

--------------------------------------------------------------------------------


 

 
Wachovia Bank, National Association, as
the LC Issuer, the Related Bank Purchaser for
VFCC and as the VFCC Purchaser Agent
         
 
By:
/s/ Michael J. Landry       Name: Michael J. Landry       Title: Vice President
 

 

 
Variable Funding Capital Company, LLC
         
 
By:
Wachovia Capital Markets, LLC,
as Attorney-in-Fact
 

 
 
By:
/s/ Douglas R. Wilson, Sr.       Name: Douglas R. Wilson, Sr.       Title:
Director  

 
8

--------------------------------------------------------------------------------


 

 
Calyon New York Branch, as the Related
Bank Purchaser for Atlantic and as the
Atlantic Purchaser Agent
         
 
By:
/s/ Sam Pilcer       Name: Sam Pilcer       Title: Managing Director  

 

 
Atlantic Asset Securitization LLC
 

 
 
By:
/s/ Sam Pilcer       Name: Sam Pilcer       Title: Managing Director   

 
9

--------------------------------------------------------------------------------


 

 
Crompton & Knowles Receivables
Corporation, as Seller
         
 
By:
/s/ Stephen Forsyth       Name: Stephen Forsyth        Title: President  

 

 
Chemtura Corporation (f/k/a Crompton
Corporation), as Initial Collection Agent
         
 
By:
/s/ Stephen Forsyth       Name: Stephen Forsyth       Title: Chief Financial
Officer  

 
10

--------------------------------------------------------------------------------


 
Schedule II
 
Related Bank Purchasers
 and Commitments of Related Bank Purchasers and Purchase Groups
 
Conduit Purchaser
Name of Related
Bank Purchaser
Commitment
     
Amsterdam Funding Corporation
The Royal Bank of Scotland plc
$46,365,120
Atlantic Asset Securitization LLC
Calyon New York Branch
27,817,440
Variable Funding Capital Company, LLC
Wachovia Bank, National Association
27,817,440



 
Purchaser Group Commitments
 
Purchaser Group
Commitment
Amsterdam Purchaser Group
$46,365,120
Atlantic Purchaser Group
27,817,440
VFCC Purchaser Group
27,817,440

 
11

--------------------------------------------------------------------------------


 
Exhibit J
 
Transfer of Lock-Box Accounts
 
January __, 2009
 
Citigroup
4500 New Linden Hill Road
Wilmington, Delaware  19808
Attention:  Mary Jo Huelsman
 
Ladies and Gentlemen:
 
We hereby notify you of the transfer by Crompton Sales Company of lock-box
numbers 7247-8429 and the associated lock-box demand deposit account number
40555094 to Crompton & Knowles Receivables Corporation.  You are hereby
instructed to update your records to reflect the foregoing.
 

 
Very truly yours,
 
Crompton Sales Company
         
 
By:
      Name        Title     